Citation Nr: 1820458	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-51 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss from September 9, 2015 and in excess of 10 percent from September 27, 2016.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty with the Army Reserves from January 1963 to January 1965 and January to March 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in part, granted service connection for bilateral hearing loss, and assigned a noncompensable evaluation, effective September 9, 2015. 

In December 2016, the RO granted the Veteran an increased 10 percent evaluation for bilateral hearing loss, effective September 27, 2016.  As the December 2016 rating decision did not grant the maximum benefit sought on appeal, the Board will consider whether increased ratings are warranted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2).


FINDINGS OF FACT

1.  Prior to September 27, 2016, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing loss in the right ear and Level III hearing loss in the left ear.

2.  From September 27, 2016, the Veteran's bilateral hearing loss has been manifested by, at most, Level III hearing loss in the right ear and Level V in the left ear under Table VIIA.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss from September 9, 2015, and in excess of 10 percent from September 27, 2016, have not been met.  38 U.S.C. §§ 1101, 1110, 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.85, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Higher Ratings

The Veteran filed a notice of disagreement to the June 2016 grant of service connection for bilateral hearing loss which assigned a noncompensable rating effective September 9, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589(1991).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345(1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a). 

Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86 (b).

Prior to September 27, 2016 

A November 2015 contract audiological examination showed puretone thresholds of 35, 30, 45, and 55 decibels in the right ear and 45, 65, 65, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  The average puretone thresholds were 40 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level III in the other, a 0 percent disability rating is assigned under Table VII.  

As the testing results noted above do not yield findings to support assignment of a rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to a compensable rating for bilateral hearing loss for the period prior to September 27, 2016.

From September 27, 2016 

In September 2016, the Veteran received a private audiological evaluation from Island Audiology dated in August 2016.  While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  It showed puretone thresholds of 40, 35, 45, and 55 decibels in the right ear and 45, 65, 65, and 65 decibels in the left ear at the specified frequencies.  The average puretone threshold was 44 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  

The next audiogram of record was conducted during a November 2016 VA examination.  It showed puretone thresholds of 45, 45, 55, and 65 decibels in the right ear and 55, 70, 65, and 70 decibels in the left ear at the specified frequencies. The average puretone threshold was 53 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level IV in the other, a 0 percent disability rating is assigned under Table VII. 

However, as the Veteran's puretone thresholds in the left ear were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level III hearing loss in the right ear and Level V in the left ear.  This results in a 10 percent rating under Table VIA.  Therefore applying 38 C.F.R. § 4.86, 10 percent is the higher rating, assigned under Table VIIA.  Based on these audiometric test results, the Board finds that a rating in excess of 10 percent is not warranted for this period.   

Regarding functional impact, when asked to describe the functional impact of his hearing loss at VA examination in November 2016, he indicated that he had trouble with the "s" sounds.  While the evidence indicates that service-connected hearing may have affected the Veteran in discriminating certain sounds, no evidence of record indicates that his hearing loss reduced his earnings capacity during the appeal period.  See Vazques-Flores v. Shinseki, 580 F.3d 1270 (2009). 

As the preponderance of the evidence is against the claim for higher initial ratings, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss from September 9, 2015, and in excess of 10 percent from September 27, 2016, is denied



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


